DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 1/25/2022.
Claims 1, 3, 7-12, 14-16, & 18 were pending. Claims 1, 10, & 18 have been amended. Claims 1, 3, 7-12, 14-16, & 18 are allowed. 


Reasons for Allowance
The following is examiner's statement of reasons for allowance: 
The closest prior art includes the prior art of record. Examiner finds the remarks filed on 1/25/2022 persuasive in conjunction with the present amendments. As such, the prior art of record fails to teach neither singly nor in combination, the claimed limitations of “wherein the content request is received from a content management system (CMS) and transmitting the domain name comprises transmitting the domain name to the CMS, the location identifier is inserted into the content request by the CMS, the location identifier associated with a location of a client computing device to which the content is to be served and separate from an Internet Protocol address of the client computing device, and obtaining the server identifier comprises executing a hashing function, with the content identifier as an input variable, the output of the hashing function corresponding to the server identifier of the content server” as recited in Claim 1 and similarly stated in Claim(s) 10 & 18. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of Claims 1, 3, 7-12, 14-16, & 18 indicated claims 1, 3, 7-12, 14-16, & 18 are allowable over the prior art of record.


Conclusion
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446